Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed October 22, 2021.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed January 28, 2022 has been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rapaport et al. (US 2010/0205541 A1).

INDEPENDENT:
As per claim 1, Rapaport teaches a computer-implemented method comprising: 
collecting context information about a current state of an electronic meeting based on analyzing meeting data associated with the electronic meeting (see Rapaport, [0063]: “FIG. 1A is a block diagram of an automated user-watching, user-activities reporting, activities analyzing, user-to-user match-making and chat room spawning, chat room migrating system 100 in accordance with the present disclosure”), wherein the collected context information comprises: 
user-specific identification for two or more users associated with the meeting data of the electronic meeting (see Rapaport, [0029]: “The collected and time-stamped report information (CFi data) can be used for automatically determining what collected pieces of reported user activity probably correlate with other ones (strongly cross-correlate). The collected and time-stamped report information can be ultimately used for automatically determining whether two or more users have sufficient concurrency with regard to same or similar focused upon content and/or with regard to same or similar topic of interest probably on their mind, etc., so as to justify inviting them into a same chat room”), 
one or more topics of the electronic meeting (see Rapaport, [0026]: “The point being made here is that users who may have not known of each other or may have not known that they share a concurrent focus in same or similar content and/or a concurrent interest in same or similar topics are automatically identified and are automatically clustered together in a topic space so that common on-topic information they posses (if any) can be conglomerated and so optionally they can be invited to join with each other in some form of machine-assisted current cross-exchange of informational content”), and 
one or more electronic files associated with the meeting data of the electronic meeting (see Rapaport, [0237]: “Additionally, the CRS's of the match-making system facilitate user-to-room activities such as allowing users in the room to make recommendations and/or vote on the chat room name, the system-supported description of the room, the position in the domain hierarchy where the controlling node for this chat room will be disposed (node categorization), the cross linked related rooms to which this room will point, the cross linked related nodes to which the node of this room will point, and other such mutually agreed to and shared information concerning characteristics of the given room”); 
accessing a stored knowledge graph to identify user context data for the two or more users using the context information collected about the current state of the electronic meeting (see Rapaport, [0102]: “co-compatibility distance graphs are formed and represented by stored digital data”), wherein the user context data comprises: 
user-specific entity data for each of the two or more users (see Rapaport, Fig. 5A), 
file access data indicating electronic files accessed by a first one of the two or more users (see Rapaport, Fig. 5A), and 
file access data indicating electronic files accessed by a second one of the two or more users (see Rapaport, Fig. 5A); 
generating a plurality of data insights from specific portions of the user context data that satisfy a threshold distance evaluation which evaluates a distance between nodes in the stored knowledge graph after accessing the stored knowledge graph using the context information (see Rapaport, [0024]: “if an invitation/recommendation confidence score assigned to a given invitation (or corresponding recommendation) exceeds a predefined threshold, the linking to the chat room or other real time informational exchange forum (or linking to recommended further search results) is performed instantly without waiting for acceptance of the invitation/recommendation”); 
executing a relevance scoring on each of the plurality of data insights using one or more trained relevance models (see Rapaport, [0067]: “In one embodiment, a neural network adaptive model or the like includes trend and erratic departure detectors and is used for determining best guess correlations between locally detected indicia of user focus and/or emotion with otherwise indicated levels of focus and/or emotional disposition. In the same or an alternate embodiment, a statistical model is used for scoring on an ordered probabilities basis, correlations between locally detected user activities and/or biological states and corresponding states of the user's mind (e.g., engaged versus bored, happy versus disappointed or upset, etc.). In one embodiment, the neural network adaptive models and/or statistical models are used to adaptively alter knowledge base rule sets for individual users where the knowledge base rule sets dictate how various pieces of information will be combined and processed”); 
selecting, from the plurality of data insights, one or more data insights for presentation based on a result of the relevance scoring (see Rapaport, [0241]: “The ranking is then done by first filtering the collected data to identify relevant data trends (e.g., major new shift of per-room or per-node common URL's or other topic clustering data) based upon what was stored in the trending data store. The value of N can be varied based on the workload of the system and/or the historical usage load of the given domain or node so that N=1 if the system is under a light load (or the node is not heavily used) and N=(some large number) if the system is under a very heavy load and/or the domain or topic node is a heavily used one. Storing the ranked results only every Nth time can allow for offering of new recommendations to other users to be done faster because fewer real-time calculations will be needed by the ranking engines. In one embodiment, an appropriate sorting algorithm for sorting among the ranked items is chosen for each user based on the user's profiles. After such user-appropriate ranking and sorting, the list of ranked an sorted results is culled by subtracting out any duplicate results that match data supplied by this user so they are not given recommendations of web sites they have just come from”); and 
transmitting, to a client device, data for rendering the one or more data insights (see Rapaport, [0241]).

As per claim 13, Rapaport teaches a system comprising: 
at least one processor (see Rapaport, [0109]: “It is to be understood with regard to the illustration in FIG. 5B of sequential steps that each group or subgroup or user may be processed by parallel data processing means as well as by serial von Neuman machines where the latter is used in one embodiment”); and 
a memory, operatively connected with the at least one processor, storing computer- executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method (see Rapaport, [0480]: “A computer-readable medium or another form of a software product transfer means or machine-instructing means (including but not limited to, a hard disk, a compact disk, a flash memory stick, a downloading of manufactured instructing signals over a network) may be used for instructing an instructable machine (client machine and/or in-cloud servers) to carry out their respective activities, where the activities can include selective activation of different functions including premium service and non-premium service in accordance with the disclosure”) that comprises: 
collecting context information about a current state of an electronic meeting based on analyzing meeting data associated with the electronic meeting (see Rapaport, [0063]: “FIG. 1A is a block diagram of an automated user-watching, user-activities reporting, activities analyzing, user-to-user match-making and chat room spawning, chat room migrating system 100 in accordance with the present disclosure”), wherein the collected context information comprises: 
user-specific identification for two or more users associated with the meeting data of the electronic meeting (see Rapaport, [0029]: “The collected and time-stamped report information (CFi data) can be used for automatically determining what collected pieces of reported user activity probably correlate with other ones (strongly cross-correlate). The collected and time-stamped report information can be ultimately used for automatically determining whether two or more users have sufficient concurrency with regard to same or similar focused upon content and/or with regard to same or similar topic of interest probably on their mind, etc., so as to justify inviting them into a same chat room”), 
one or more topics of the electronic meeting (see Rapaport, [0026]: “The point being made here is that users who may have not known of each other or may have not known that they share a concurrent focus in same or similar content and/or a concurrent interest in same or similar topics are automatically identified and are automatically clustered together in a topic space so that common on-topic information they posses (if any) can be conglomerated and so optionally they can be invited to join with each other in some form of machine-assisted current cross-exchange of informational content”), and 
one or more electronic files associated with the meeting data of the electronic meeting (see Rapaport, [0237]: “Additionally, the CRS's of the match-making system facilitate user-to-room activities such as allowing users in the room to make recommendations and/or vote on the chat room name, the system-supported description of the room, the position in the domain hierarchy where the controlling node for this chat room will be disposed (node categorization), the cross linked related rooms to which this room will point, the cross linked related nodes to which the node of this room will point, and other such mutually agreed to and shared information concerning characteristics of the given room”); 
accessing a stored knowledge graph to identify user context data for the two or more users using the context information collected about the current state of the electronic meeting (see Rapaport, [0102]: “co-compatibility distance graphs are formed and represented by stored digital data”), wherein the user context data comprises: 
user-specific entity data for each of the two or more users (see Rapaport, Fig. 5A), 
file access data indicating electronic files accessed by a first one of the two or more users (see Rapaport, Fig. 5A), and 
file access data indicating electronic files accessed by a second one of the two or more users (see Rapaport, Fig. 5A); 
generating a plurality of data insights from specific portions of the user context data that satisfy a threshold distance evaluation which evaluates a distance between nodes in the stored knowledge graph after accessing the stored knowledge graph using the context information (see Rapaport, [0024]: “if an invitation/recommendation confidence score assigned to a given invitation (or corresponding recommendation) exceeds a predefined threshold, the linking to the chat room or other real time informational exchange forum (or linking to recommended further search results) is performed instantly without waiting for acceptance of the invitation/recommendation”); 
executing a relevance scoring on each of the plurality of data insights using one or more trained relevance models (see Rapaport, [0067]: “In one embodiment, a neural network adaptive model or the like includes trend and erratic departure detectors and is used for determining best guess correlations between locally detected indicia of user focus and/or emotion with otherwise indicated levels of focus and/or emotional disposition. In the same or an alternate embodiment, a statistical model is used for scoring on an ordered probabilities basis, correlations between locally detected user activities and/or biological states and corresponding states of the user's mind (e.g., engaged versus bored, happy versus disappointed or upset, etc.). In one embodiment, the neural network adaptive models and/or statistical models are used to adaptively alter knowledge base rule sets for individual users where the knowledge base rule sets dictate how various pieces of information will be combined and processed”); 
selecting, from the plurality of data insights, one or more data insights for presentation based on a result of the relevance scoring (see Rapaport, [0241]: “The ranking is then done by first filtering the collected data to identify relevant data trends (e.g., major new shift of per-room or per-node common URL's or other topic clustering data) based upon what was stored in the trending data store. The value of N can be varied based on the workload of the system and/or the historical usage load of the given domain or node so that N=1 if the system is under a light load (or the node is not heavily used) and N=(some large number) if the system is under a very heavy load and/or the domain or topic node is a heavily used one. Storing the ranked results only every Nth time can allow for offering of new recommendations to other users to be done faster because fewer real-time calculations will be needed by the ranking engines. In one embodiment, an appropriate sorting algorithm for sorting among the ranked items is chosen for each user based on the user's profiles. After such user-appropriate ranking and sorting, the list of ranked an sorted results is culled by subtracting out any duplicate results that match data supplied by this user so they are not given recommendations of web sites they have just come from”); and 
transmitting, to a client device, data for rendering the one or more data insights (see Rapaport, [0241]).

As per claim 18, Rapaport teaches a computer-readable storage device comprising executable instructions that, when executed by a processor, assist with generating data insights, the computer-readable storage device including instructions executable by the processor (see Rapaport, [0480]: “A computer-readable medium or another form of a software product transfer means or machine-instructing means (including but not limited to, a hard disk, a compact disk, a flash memory stick, a downloading of manufactured instructing signals over a network) may be used for instructing an instructable machine (client machine and/or in-cloud servers) to carry out their respective activities, where the activities can include selective activation of different functions including premium service and non-premium service in accordance with the disclosure”) for: 
collecting context information about a current state of an electronic meeting based on analyzing meeting data associated with the electronic meeting (see Rapaport, [0063]: “FIG. 1A is a block diagram of an automated user-watching, user-activities reporting, activities analyzing, user-to-user match-making and chat room spawning, chat room migrating system 100 in accordance with the present disclosure”), wherein the collected context information comprises: 
user-specific identification for two or more users associated with the meeting data of the electronic meeting (see Rapaport, [0029]: “The collected and time-stamped report information (CFi data) can be used for automatically determining what collected pieces of reported user activity probably correlate with other ones (strongly cross-correlate). The collected and time-stamped report information can be ultimately used for automatically determining whether two or more users have sufficient concurrency with regard to same or similar focused upon content and/or with regard to same or similar topic of interest probably on their mind, etc., so as to justify inviting them into a same chat room”), 
one or more topics of the electronic meeting (see Rapaport, [0026]: “The point being made here is that users who may have not known of each other or may have not known that they share a concurrent focus in same or similar content and/or a concurrent interest in same or similar topics are automatically identified and are automatically clustered together in a topic space so that common on-topic information they posses (if any) can be conglomerated and so optionally they can be invited to join with each other in some form of machine-assisted current cross-exchange of informational content”), and 
one or more electronic files associated with the meeting data of the electronic meeting (see Rapaport, [0237]: “Additionally, the CRS's of the match-making system facilitate user-to-room activities such as allowing users in the room to make recommendations and/or vote on the chat room name, the system-supported description of the room, the position in the domain hierarchy where the controlling node for this chat room will be disposed (node categorization), the cross linked related rooms to which this room will point, the cross linked related nodes to which the node of this room will point, and other such mutually agreed to and shared information concerning characteristics of the given room”);  
accessing a stored knowledge graph to identify user context data for the two or more users using the context information collected about the current state of the electronic meeting (see Rapaport, [0102]: “co-compatibility distance graphs are formed and represented by stored digital data”), wherein the user context data comprises: 
user-specific entity data for each of the two or more users (see Rapaport, Fig. 5A), 
file access data indicating electronic files accessed by a first one of the two or more users (see Rapaport, Fig. 5A), and 
file access data indicating electronic files accessed by a second one of the two or more users (see Rapaport, Fig. 5A); 
generating a plurality of data insights from specific portions of the user context data that satisfy a threshold distance evaluation which evaluates a distance between nodes in the stored knowledge graph after accessing the stored knowledge graph using the context information (see Rapaport, [0024]: “if an invitation/recommendation confidence score assigned to a given invitation (or corresponding recommendation) exceeds a predefined threshold, the linking to the chat room or other real time informational exchange forum (or linking to recommended further search results) is performed instantly without waiting for acceptance of the invitation/recommendation”); 
executing a relevance scoring on each of the plurality of data insights using one or more trained relevance models (see Rapaport, [0067]: “In one embodiment, a neural network adaptive model or the like includes trend and erratic departure detectors and is used for determining best guess correlations between locally detected indicia of user focus and/or emotion with otherwise indicated levels of focus and/or emotional disposition. In the same or an alternate embodiment, a statistical model is used for scoring on an ordered probabilities basis, correlations between locally detected user activities and/or biological states and corresponding states of the user's mind (e.g., engaged versus bored, happy versus disappointed or upset, etc.). In one embodiment, the neural network adaptive models and/or statistical models are used to adaptively alter knowledge base rule sets for individual users where the knowledge base rule sets dictate how various pieces of information will be combined and processed”); 
selecting, from the plurality of data insights, one or more data insights for presentation based on a result of the relevance scoring (see Rapaport, [0241]: “The ranking is then done by first filtering the collected data to identify relevant data trends (e.g., major new shift of per-room or per-node common URL's or other topic clustering data) based upon what was stored in the trending data store. The value of N can be varied based on the workload of the system and/or the historical usage load of the given domain or node so that N=1 if the system is under a light load (or the node is not heavily used) and N=(some large number) if the system is under a very heavy load and/or the domain or topic node is a heavily used one. Storing the ranked results only every Nth time can allow for offering of new recommendations to other users to be done faster because fewer real-time calculations will be needed by the ranking engines. In one embodiment, an appropriate sorting algorithm for sorting among the ranked items is chosen for each user based on the user's profiles. After such user-appropriate ranking and sorting, the list of ranked an sorted results is culled by subtracting out any duplicate results that match data supplied by this user so they are not given recommendations of web sites they have just come from”); and 
transmitting, to a client device, data for rendering the one or more data insights (see Rapaport, [0241]).

INDEPENDENT:
As per claim 2, which depends on claim 1, Rapaport further teaches wherein the one or more trained relevance models score a relevance of a data insight to the context information collected about the current state of the electronic meeting (see Rapaport, [0067]: “a neural network adaptive model or the like includes trend and erratic departure detectors and is used for determining best guess correlations between locally detected indicia of user focus and/or emotion with otherwise indicated levels of focus and/or emotional disposition. In the same or an alternate embodiment, a statistical model is used for scoring on an ordered probabilities basis, correlations between locally detected user activities and/or biological states and corresponding states of the user's mind (e.g., engaged versus bored, happy versus disappointed or upset, etc.). In one embodiment, the neural network adaptive models and/or statistical models are used to adaptively alter knowledge base rule sets for individual users where the knowledge base rule sets dictate how various pieces of information will be combined and processed”).
As per claim 3, which depends on claim 1, Rapaport further teaches wherein the collected context information further comprises a temporal designation indicating a point in time relative to an occurrence of the electronic meeting (see Rapaport, [0029]: “The LAMS automatically attaches time stamps (and optionally, geographic location stamps) to each detected and to-be-reported activity (each item of Current Focus identifying or indicating data, or CFi data for short)”).
As per claim 4, which depends on claim 3, Rapaport further teaches wherein the user-specific identification is identified at the temporal designation (see Rapaport, [0029]: “The collected and time-stamped report information (CFi data) can be used for automatically determining what collected pieces of reported user activity probably correlate with other ones (strongly cross-correlate). The collected and time-stamped report information can be ultimately used for automatically determining whether two or more users have sufficient concurrency with regard to same or similar focused upon content and/or with regard to same or similar topic of interest probably on their mind, etc., so as to justify inviting them into a same chat room”).
As per claim 5, which depends on claim 3, Rapaport further teaches wherein the one or more topics are identified at the temporal designation (see Rapaport, [0026]: “The point being made here is that users who may have not known of each other or may have not known that they share a concurrent focus in same or similar content and/or a concurrent interest in same or similar topics are automatically identified and are automatically clustered together in a topic space so that common on-topic information they posses (if any) can be conglomerated and so optionally they can be invited to join with each other in some form of machine-assisted current cross-exchange of informational content”).
As per claim 6, which depends on claim 3, Rapaport further teaches wherein the temporal designation is used to select the one or more trained relevance models from a plurality of trained relevance models usable for executing the relevance scoring (see Rapaport, [0076]: “The latter gathered information can be used to automatically infer certain preferences of the client user (e.g., 121). In one embodiment, one or more adaptive neural networks and/or statistical analysis models are established in the cloud 150 for each user for determining from a host of input parameters, that user's current, most probable topics of interest… The host of input parameters may include data provided in current CFi's, data obtained from the user's most recent or earlier browsing, searching and chatting histories and data regarding apparent success of earlier guesses made by the neural network or other models (for example, based on the user accepting an invitation into a chat room and the user demonstrating satisfaction with the choice, such as by the user participating for a relatively long time in that chat room). As already mentioned, one of the database records that the user models periodically try to tweak based on feedback are each user's PEEP record”).
As per claim 7, which depends on claim 1, Rapaport further teaches wherein the user context data further comprises: collaborative relationships previously existing between the two or more users; and topics identified from prior communications of the two or more users (see Rapaport, Fig. 5A; [0097]: “Criteria items in each of the 4 vertical columns 154-157 and/or in the knowledge-base rules set 175 may be stored as parameter name and value pairs in a relational database or another appropriate storage structure”; [0318]: “These results may be stored in the respective user's account data store records (e.g., 432). In one embodiment, the system may periodically recommend a pen-pal relation or the like to users who have not previously conversed, this being based on a crawl found extreme co-compatibility involving personality-based co-compatibility and/or topic-based co-compatibility”; and [0436]: “but that he has been offered chat opportunities recently for the previous topic of interest”).
As per claim 8, which depends on claim 1, Rapaport further teaches wherein: the user-specific identification comprises data for at least one user that has not joined the electronic meeting but is determined to potentially join the meeting based on the performance of predictive analysis (see Rapaport, [0318]: “These results may be stored in the respective user's account data store records (e.g., 432). In one embodiment, the system may periodically recommend a pen-pal relation or the like to users who have not previously conversed, this being based on a crawl found extreme co-compatibility involving personality-based co-compatibility and/or topic-based co-compatibility”).
As per claim 9, which depends on claim 1, Rapaport teaches further comprising: determining that the first one of the two or more users and the second one of the two or more users have not interacted before; generating, based on determining that the first one of the two or more users and the second one of the two or more users have not interacted before, an insight comprising an augmented annotation including a specialty of the first one of the two or more users; and transmitting, to the client device, the insight comprising the augmented annotation (see Rapaport, [0318]: “These results may be stored in the respective user's account data store records (e.g., 432). In one embodiment, the system may periodically recommend a pen-pal relation or the like to users who have not previously conversed, this being based on a crawl found extreme co-compatibility involving personality-based co-compatibility and/or topic-based co-compatibility”).
As per claim 10, which depends on claim 9, Rapaport further teaches wherein the augmented annotation comprises a real-time amendment to a contact card of the first one of the two or more users (see Rapaport, Fig. 3B; and [0189]: “Additionally, in the pressing matters files of many a system user there can be a contacts set of database records that identify one or more persons whom the user wants to personally meet with regarding a pressing matter, for example one involving topic A”).
As per claim 11, which depends on claim 1, Rapaport further teaches wherein: the one or more data insights selected from the plurality of data insights are identified at a first temporal designation, and the method further comprises: identifying a plurality of additional data insights at a second temporal designation (see claim 1 rejection above); executing a relevance scoring on each of the plurality of additional data insights using one or more trained relevance models (see claim 1 rejection above); selecting, from the plurality of additional data insights, a second one or more data insights for presentation based on a result of the relevance scoring (see claim 1 rejection above); and transmitting, to the client device, data for rendering the second one or more data insights for presentation (see claim 1 rejection above and see Rappaport, Abstract: “Each topic node can link to an on-topic real time chat room whose occupants are currently discussing the topic of the node. A chat room can be pointed to by more than one node if the room is discussing multiple topics. Rooms can migrate from node to node as room topic dynamically changes”; [0036]: “In one embodiment, current chat compatibility preference profiles are automatically updated in a data center with which a user's client machine currently interacts, the modification to the chat compatibility preference profiles are time stamped, and then the time stamped modifications are propagated in the background through the cloud to be included in shadow copies maintained at other data centers of the user's chat compatibility preference profiles”; [0076]: “As already mentioned, one of the database records that the user models periodically try to tweak based on feedback are each user's PEEP record”; and [0144]: “In one embodiment, in-profile weights are automatically updated based on determinations made by the system's trending data monitoring services. In other words, a given user (e.g., Sam) may expressly record that he prefers to chat with people his own age. However the system's trending data monitoring services may determine based on actual historical data regarding his chatting activities that he actually doesn't care so much about age and instead most prefers to chat with people who are history enthusiasts. In this case, a weight given to age may be automatically decremented while a weight given to history being a favorite topic may be automatically incremented in Sam's system-stored profile(s)”; and [0164]: “Both negative and affirmative responses to challenged or newly opened chat rooms (or challenged older and re-reviewed rooms) are used by the remote matching service as feedback information for actively learning about the user's preferences and to adaptively adjusting the user's preference records (e.g. DsCCp's) accordingly. Additionally, biometric data collected from the user at the time he challenges or first opens and exams a chat room can be used by the remote matching service as feedback information for actively learning about the user's preferences”).
As per claim 12, which depends on claim 11, Rapaport teaches further comprising: generating a dynamic timeline of data insights for the electronic meeting that provides an aggregated visualization of the one or more data insights and the second one or more data insights; and transmitting, to the client device, the dynamic timeline of data insights for rendering (see Rapaport, [0036]: “In one embodiment, current chat compatibility preference profiles are automatically updated in a data center with which a user's client machine currently interacts, the modification to the chat compatibility preference profiles are time stamped, and then the time stamped modifications are propagated in the background through the cloud to be included in shadow copies maintained at other data centers of the user's chat compatibility preference profiles”; and [0164]: “Both negative and affirmative responses to challenged or newly opened chat rooms (or challenged older and re-reviewed rooms) are used by the remote matching service as feedback information for actively learning about the user's preferences and to adaptively adjusting the user's preference records (e.g. DsCCp's) accordingly. Additionally, biometric data collected from the user at the time he challenges or first opens and exams a chat room can be used by the remote matching service as feedback information for actively learning about the user's preferences”).
As per claim 14, which depends on claim 13, Rapaport further teaches wherein the one or more trained relevance models score a relevance of a data insight to the context information collected about the current state of the electronic meeting (see Rapaport, [0067]: “a neural network adaptive model or the like includes trend and erratic departure detectors and is used for determining best guess correlations between locally detected indicia of user focus and/or emotion with otherwise indicated levels of focus and/or emotional disposition. In the same or an alternate embodiment, a statistical model is used for scoring on an ordered probabilities basis, correlations between locally detected user activities and/or biological states and corresponding states of the user's mind (e.g., engaged versus bored, happy versus disappointed or upset, etc.). In one embodiment, the neural network adaptive models and/or statistical models are used to adaptively alter knowledge base rule sets for individual users where the knowledge base rule sets dictate how various pieces of information will be combined and processed”).
As per claim 15, which depends on claim 13, Rapaport further teaches wherein the collected context information further comprises a temporal designation indicating a point in time relative to an occurrence of the electronic meeting (see Rapaport, [0029]: “The LAMS automatically attaches time stamps (and optionally, geographic location stamps) to each detected and to-be-reported activity (each item of Current Focus identifying or indicating data, or CFi data for short)”).
As per claim 16, which depends on claim 13, Rapaport further teaches wherein the user-specific identification comprises data for at least one user that has not joined the electronic meeting but is determined to potentially join the meeting based on the performance of predictive analysis (see Rapaport, [0318]: “These results may be stored in the respective user's account data store records (e.g., 432). In one embodiment, the system may periodically recommend a pen-pal relation or the like to users who have not previously conversed, this being based on a crawl found extreme co-compatibility involving personality-based co-compatibility and/or topic-based co-compatibility”).
As per claim 17, which depends on claim 13, Rapaport further teaches wherein the method, executed by the at least one processor, further comprises: determining that the first one of the two or more users and the second one of the two or more users have not interacted before; generating, based on determining that the first one of the two or more users and the second one of the two or more users have not interacted before, an insight comprising an augmented annotation including a specialty of the first one of the two or more users; and transmitting, to the client device, the insight comprising the augmented annotation (see Rapaport, [0318]: “These results may be stored in the respective user's account data store records (e.g., 432). In one embodiment, the system may periodically recommend a pen-pal relation or the like to users who have not previously conversed, this being based on a crawl found extreme co-compatibility involving personality-based co-compatibility and/or topic-based co-compatibility”).
As per claim 19, which depends on claim 18, Rapaport further teaches wherein: the one or more data insights selected from the plurality of data insights are identified at a first temporal designation, and the instructions are further executable by the processor for: identifying a plurality of additional data insights at a second temporal designation; executing a relevance scoring on each of the plurality of additional data insights using one or more trained relevance models; selecting, from the plurality of additional data insights, a second one or more data insights for presentation based on a result of the relevance scoring; and transmitting, to the client device, data for rendering the second one or more data insights for presentation (see claim 11 rejection above).
As per claim 20, which depends on claim 19, Rapaport further teaches wherein the instructions are further executable by the processor for: generating a dynamic timeline of data insights for the electronic meeting that provides an aggregated visualization of the one or more data insights and the second one or more data insights; and transmitting, to the client device, the dynamic timeline of data insights for rendering (see Rapaport, [0036]: “In one embodiment, current chat compatibility preference profiles are automatically updated in a data center with which a user's client machine currently interacts, the modification to the chat compatibility preference profiles are time stamped, and then the time stamped modifications are propagated in the background through the cloud to be included in shadow copies maintained at other data centers of the user's chat compatibility preference profiles”; and [0164]: “Both negative and affirmative responses to challenged or newly opened chat rooms (or challenged older and re-reviewed rooms) are used by the remote matching service as feedback information for actively learning about the user's preferences and to adaptively adjusting the user's preference records (e.g. DsCCp's) accordingly. Additionally, biometric data collected from the user at the time he challenges or first opens and exams a chat room can be used by the remote matching service as feedback information for actively learning about the user's preferences”).


Conclusion
6.	For the reasons above, claims 1-20 have been rejected and remain pending.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443